DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
Present application number 16/664,787 filed 10/25/2019 is a continuation of PCT/CN2018/102311 filed 08/24/2018. 
Foreign Priority
No claim to an application for foreign priority. 
Two Information Disclosure Statement
The two information disclosure statements submitted on 10/25/2019 & 05/28/2020 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements are considered. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, forming an isolating region on the semiconductor substrate, wherein the isolating region and the preset active region have a height difference and are connected by at least one side wall; forming a negative electrode and a positive electrode on the preset active region; and forming a fuse link on the side wall for connecting the negative electrode and the positive electrode. 
Dependent claims 2-10 are allowed, because they depend on allowed claim 1. 

Independent claim 11 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, a fuse link for electrically connecting the negative electrode and the positive electrode, wherein the semiconductor substrate comprises a preset active region, and the negative electrode and the positive electrode are formed on the preset active region; an isolating region is formed on the semiconductor substrate, the isolating region and the preset active region have a height difference and are connected by at least one side wall, and the fuse link is formed on the at least one side wall. 
Dependent claims 12-17 are allowed, because they depend on allowed claim 11. 

Independent claim 18 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, a negative electrode , formed on a preset active region of the semiconductor substrate; a positive electrode, formed on the preset active region; and a fuse link for electrically connecting the negative electrode and the positive electrode, wherein an isolating region is formed on the semiconductor substrate, the isolating region and the preset active region have a height difference and are connected by at least one side wall, and the fuse link is formed on the side wall. 
Dependent claims 19-20 are allowed, because they depend on allowed claim 18. 


The closest prior-art JP2009267371A is disclosed in the information disclosure statement dated 05/28/2020. Specifically, Figure 8 discloses an active region that has a transistor in well 3 and has a trench with a thin film isolating layer 21 with fuse 22 inside the trench. However, this art does not expressly teach from claim 1,”forming a negative electrode and a positive electrode on the preset active region.” It appears that only one side of the upper top layer in Figure 8 is an active layer that has the transistor. Similar limitations appear in independent claim 11 and independent claim 18. Further, the thin insulating layer 21 in Figure 8 of JP2009267371A is not considered as isolating the fuse from the doped substrate.  
 The current Notice of References Cited-892 Form illustrates the current state of the art for fuses. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

27 February 2021
/John P. Dulka/Primary Examiner, Art Unit 2895